Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 1 of 15 PageID #:7883


From:            Craig B. Futterman
To:              Tyeesha Dixon (tyeesha.dixon@cityofchicago.org); Slagel, Allan T.
Cc:              Margaret Hickey (MHickey@schiffhardin.com); Joe Ferguson - Inspector General, Chicago
                 (JoeFerguson1@ChicagoInspectorGeneral.org); Pryor, Shareese; Wells, Christopher; Weber, Alicia;
                 awenzloff@atg.state.il.us; Sheila A Bedi; Alexa Van Brunt; Vanessa del Valle; Karen Sheley; Rachel Murphy
                 (RMurphy@aclu-il.org); Elizabeth Jordan; Amanda Anholt
Subject:         CPD Home Raids
Date:            Wednesday, August 5, 2020 10:22:08 AM
Attachments:     2020.08.05 Coalition Letter re CPD Raids.pdf


Dear All,

Please see attached letter.

I hope that this is something that we can all work together to solve.

Sincerely,

Craig

Craig B. Futterman
Clinical Professor of Law
University of Chicago Law School
Mandel Legal Aid Clinic
6020 S. University
Chicago, IL 60637
(773)702-9611
futterman@uchicago.edu

This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for the use of the
addressee(s) named above. If you are not the intended recipient of this e-mail, or an authorized
employee or agent responsible for delivering it to the intended recipient, you are hereby notified
that any dissemination or copying of this e-mail is strictly prohibited. Thank you for your
cooperation.
 Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 2 of 15 PageID #:7884
                                                 Edwin F. Mandel Legal Aid Clinic
                                                 6 0 2 0 South University Avenue | Chicago, Illinois 6 0 6 3 7
                                                 phone (773) 702-9611, fax (773) 702 -2063
                                                 e - m a i l futterman.@uchicago.edu
                                                 www.law.uchicago.edu

                                                 Craig B. Futterman
                                                 Clinical Professor of Law
                                                 Civil Rights: Police Accountability Clinic
August 5, 2020

Tyeesha Dixon
Deputy Corporation Counsel
Public Safety Reform
City of Chicago Department of Law
121 North LaSalle Street, Room 600
Chicago, Illinois 60602
Tyeesha.dixon@cityofchicago.org

Allan T. Slagel
Taft Stettinius & Hollister LLP
111 East Wacker Drive, Ste. 2800
Chicago, IL 60601
aslagel@taftlaw.com

       Re: CPD Home Raids

Dear Tyeesha and Allan,


        We write this letter on behalf of the Coalition, pursuant to paragraph 709 of the Consent
Decree, to remedy the Chicago Police Department’s ongoing pattern of excessive force,
continued traumatization of children and families, and failures of accountability and supervision
in the execution of warrants and raids of family homes in Black and Brown communities—
practices that run contrary to the core mission of the Consent Decree.

         As CBS 2 Chicago has documented, CPD regularly raids the wrong homes, fails to
investigate information provided by informants to ensure that officers target the correct
addresses, and fails to assess whether children reside in the homes or take precautions to avoid
traumatizing children. When entering family homes, officers typically break down the door and
charge into the living space with guns drawn, startling everyone present. They point their assault
rifles and handguns directly at young children and their parents; they handcuff children in front
of their parents, and parents in front of their children; they subject family members to excessive
and unwarranted force and verbal abuse; and they treat Black and Brown families with a basic
lack of respect for their humanity. After taking and breaking personal items, including children’s
toys, CPD leaves families unprotected, with broken doors and locks, exposed and vulnerable to
further violence and theft.
    Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 3 of 15 PageID #:7885




        The CPD has refused to track or document, much less analyze, the reasons for negative
search warrants (“wrong raids”),1 including raids in which the target of the raid does not live at
the address, thereby ensuring the continuation of its unconstitutional practices. For decades,
community members have made misconduct complaints about these incidents, but they are rarely
if ever sustained.

        The recent killing of Breonna Taylor in a similar raid by police in Louisville and the
worldwide protests that have followed dramatize all that is stake—the lives and safety of Black
and Brown families. Accordingly, we request that you work with the Coalition, along with the
Attorney General and Monitor, to revise policies and training, hold officers accountable for
violations, and document and monitor the execution of residential warrants to ensure compliance
with the Constitution and Decree.

        The Coalition also joins the national call to prohibit no-knock raids in Chicago, because
they unjustifiably put the lives of families and police officers at risk and make family homes sites
of unnecessary police violence. Family members, awakened and frightened by unannounced
armed intruders in the middle of the night, have every right and reason to defend their homes and
loved ones. And armed police raiders are equally likely to view those same family members as a
threat to their lives. There is no greater recipe for disaster for all involved.

Relevant Provisions in the Consent Decree

        The City, in the Consent Decree, committed to delivering police services in a manner that
(1) fully complies with the Constitution and laws of the United States and the State of Illinois,
(2) respects the rights of the people of Chicago, (3) builds trust between officers and the
communities they serve, and (4) promotes community and officer safety. In accordance with the
Decree, CPD is required to update its policies and practices to reflect its commitments to
procedural justice, de-escalation, impartial policing, and community policing.

        Use of Force. Paragraph 156 of the Decree mandates that CPD implement use of force
policies and training, supervision, and accountability systems that require officers to act in a
manner consistent with the sanctity of human life, and with a high degree of ethics,
professionalism, and respect for the public. Officers must only use force that is objectively
reasonable, necessary, and proportional in relation to the totality of the circumstances. 2 Further,
the Decree requires that officers must employ de-escalation techniques to prevent or reduce the
need for force.3 In practice, however, officers continue to inflict unreasonable and excessive


1
  A negative search warrant is one that fails to result in an arrest upon execution of a raid.
2
  Consent Decree, ¶ 156.
3
  Consent Decree at ¶¶ 156, 161.
                                                            2
    Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 4 of 15 PageID #:7886




force when conducting residential raids, engage in unnecessary destruction of real and personal
property, and fail to de-escalate force in the presence of children and their caregivers.

        Use of Body Cameras. The Decree’s body-camera provisions require officers to activate
their cameras during all law enforcement-related activities that occur while on duty, continue
recording until the conclusion of the incident, and face mandatory discipline, training, or other
remedial action if they do not comply with this policy.4 However, the CPD has failed to equip
many of the units that regularly conduct these raids, such as SWAT and area-wide or city-wide
gang and narcotics enforcement teams, with body cameras. In addition, the officers who have
body cameras fail to wear, activate, and properly use them. Indeed, there continue to be incidents
in which police supervisors instruct officers to turn off their cameras to avoid being recorded
during negative raids.5

        Training and Interactions with Youth. Contrary to paragraphs 32 and 37(d) of the Decree,
which require CPD to adopt policies and training to ensure officers use developmentally
appropriate responses to, and interactions with, youth and children, CPD has failed to train
officers to plan raids with the goal of protecting any children at the location and to schedule raids
at times when children are least likely to be present. CPD has also failed to prohibit its officers
from pointing guns at and handcuffing innocent children, abusing their family members in their
presence, and treating young children as implicated adults during the execution of search
warrants.

        Community Policing. One of the Decree’s guiding principles is to integrate community
policing practices into all CPD operations.6 The Decree mandates that CPD work on a systemic
basis toward strong community partnerships and positive interactions between police and
members of the public.7 CPD’s current search warrant execution and investigation practices,
which fail to require even the simple step of verifying residential addresses prior to executing a
search warrant, traumatizes families and particularly young children. This directly undermines
community trust in CPD, public perceptions of legitimacy and procedural justice, and breaches
the foundational community-oriented philosophy that underlies the Decree.

       Impartial Policing. CPD’s discriminatory practices with respect to residential raids also
contravene the guiding principles of the Decree’s directives with respect to Impartial Policing,
which require officers to “treat all persons with the courtesy and dignity which is inherently due



4
  Id. at ¶¶ 238–39.
5
  See, e.g., https://chicago.cbslocal.com/2019/05/04/key-body-camera-footage-missing-after-chicago-police-
officers-raid-wrong-homes-point-guns-at-children/.
6
  Id. at ¶ 9.
7
  Id. at ¶ 8.
                                                        3
    Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 5 of 15 PageID #:7887




every person as a human being,” and to conduct all operations fairly and without bias.8 The vast
majority of CPD’s negative raids target families in Black or Brown neighborhoods. The five
neighborhoods with the greatest number of negative raids are Englewood, Austin, North
Lawndale, Garfield Park, and Humboldt Park—all predominately Black or Brown, and poor.
Similarly, the neighborhoods with the greatest percentage of negative raids as compared to their
total number of search warrants are also Black or Brown and poor. The neighborhoods with the
lowest number of negative raids are all overwhelmingly white and wealthy.9

CPD’s Ongoing Pattern of Abusive Practices in Investigating and Executing Warrants and
Interacting with Children

        Notwithstanding the Consent Decree and repeated lawsuits, CPD has allowed its officers
to terrorize children and families in residential raids without fear of consequence. According to
CPD data obtained by CBS, CPD conducted over 6,800 residential raids pursuant to warrants
between January 2016 and mid-2019.10 Nearly 3,000 of those raids, or 43%, failed to result in an
arrest. The top ten neighborhoods with the most search warrants executed are also those with
majority Black and/or Latinx populations. These neighborhoods are also some of the poorest in
Chicago.11 Roughly one-third of all Chicago households include children under 18 years old. A
conservative estimate indicates that far more than a thousand children have been victims of CPD
home raids in the past three years. Despite the pattern of abuse toward children and their
families in these raids, CPD has failed to track, monitor, or hold officers to account for their
actions.

        Excessive force and aggression toward children and their families in execution of search
warrants. A pattern of cases illustrates that CPD search warrant affiants do little to
independently investigate and verify that the address for the intended target provided by the
informant is accurate and current, making the homes of innocent families the sites of the kinds of
police violence that the Decree was designed to prevent.12 Chicago police affiants do not perform

8
  Id. at ¶¶ 49–50.
9
  The top three neighborhoods with the most search warrants executed are Englewood (96% black population;
median household income $24k), Austin (88% black population; median household income $33k), and North
Lawndale (90% black population; median household income $25k). In contrast, the neighborhoods with the fewest
search warrants executed include Printers Row, Museum Campus, Magnificent Mile, Millennium Park, Edison Park,
Grant Park, and Wrigleyville (50% or more white population; median income $95k or more). All of these
neighborhoods had zero search warrants executed in the 2016-19 period analyzed by CBS. See
https://storymaps.arcgis.com/stories/63ce5770e1ed43bea99d1d8274b94f91.
10
   CBS 2 data analysis of Chicago Police search warrants Excel spreadsheet, available at
https://storymaps.arcgis.com/stories/63ce5770e1ed43bea99d1d8274b94f91.
11
   See id.
12
   The Decree does not currently include provisions that specifically address improving the quality of investigations
leading to search warrants, which has perpetuated the patterns of excessive force against families and children
documented by the U.S. Department of Justice. We recommend that the City agree to modify the Decree to remedy
this deficiency.
                                                         4
     Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 6 of 15 PageID #:7888




basic surveillance or investigation, such as checking utility records, verifying that the target is
not in jail or prison, or checking databases like Accurint. CPD does not require officers
executing search warrants to investigate whether children live in the residence or will be present,
nor does it train officers on dealing with the presence of children while executing search
warrants. And, although CPD’s search warrant policies include some reasonable provisions such
as requiring independent corroboration of anonymous tips, officers’ repeated violations of these
requirements demonstrate that the policies are meaningless if supervisors do nothing to ensure
that officers follow these policies. Similarly, although CPD policy generally requires officers to
wait a reasonable time after knocking to allow a family to open the door, case after case
documented by CBS reveals officers breaking into homes virtually contemporaneous with any
knock. In addition, the policies are inadequate on their face.13

        As a result, officers continue to abuse children and their families in residential raids in the
same manner as before the Decree. On January 29, 2015, four years before the Decree, brothers
Jaden Fields, Jeremy and Justin Harris (ages eleven, six, and four, respectively) and their cousin
Nasir Norman (age eleven) were doing homework and playing video games in the front room of
their home. Suddenly, without warning, a team of Chicago police SWAT and plainclothes
officers broke into the back door of their apartment; threw flashbang grenades inside; and
screamed, cursed, and pointed assault rifles at the children. The search warrant’s actual target,
Derec Bell, not only did not live in the apartment, but, according to CPD’s criminal database
(which the officers had failed to consult), was serving a twenty-year prison sentence 200 miles
away.14

        In August 2018, just a few months before the Decree was finalized, an armed SWAT
team set off loud flashbang grenades outside the home of Ebony Tate and broke open the front
door of her apartment without knocking or presenting a search warrant. The officers pointed
assault rifles at Ms. Tate, her four young children, and her 55-year-old mother, and then searched
her apartment for over an hour while forcing Ms. Tate and her family to sit on the running board
of the SWAT truck in various states of undress.15 The officers found nothing.

        After the fruitless search, one of the officers brought Ms. Tate back into her home and
gave her a copy of the search warrant for “Javale Bell” at her address. Tate replied that she had
never seen Bell before, prompting another officer to respond, “I guess we got the wrong house.”
As it turned out, the officers had secured two simultaneous search warrants for two different
buildings based on the same information provided by a confidential informant. Despite their

13
   See Deficiencies in CPD Search Warrant Policy, infra.
14
   Blassingame v. City of Chicago, 1:19-cv-07287 (N.D. Ill. Jan. 28, 2020); for more information on this wrong raid
see https://chicago.cbslocal.com/2019/11/05/another-wrong-cpd-raid-blassingame/.
15
   For video footage of the raid and an interview with Ms. Tate, see https://chicago.cbslocal.com/2020/03/06/sgt-
anthony-bruno-body-cams-turned-off-chicago-polcie-during-wrong-raid/.
                                                         5
     Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 7 of 15 PageID #:7889




awareness of this inconsistent information, the officers pursued and executed duplicate search
warrants in disregard of the safety and dignity of Ms. Tate’s family.16

        In Bures, CPD officers raided a family’s home during their four-year-old child’s birthday
party. The officers pointed guns at the family, shouted profanity and insults, and left the child’s
birthday cake on the floor. In reality, the actual target of the search warrant had not lived at the
residence for five years.17 In Young, officers raided a woman’s home and handcuffed her while
she was naked, refusing to let her put clothes on—all based on a vague tip with no corroboration
of the informant’s claims.18 In Mendez, officers executed an invalid search warrant for the wrong
apartment and repeatedly pointed guns directly at the family’s five- and nine-year-old children
while they cried and pleaded for the officers not to shoot their father.19

        On February 8, 2019, a month after the entry of the Decree, a team of CPD officers
similarly raided Krystal Archie’s apartment, ordered Ms. Archie’s fourteen-, eleven-, and seven-
year-old children to the floor, and pointed assault weapons at their faces and heads. Officers
made thoughtless and cruel jokes as they rifled through Ms. Archie’s home and needlessly
damaged the family’s personal property. The raid yielded no contraband whatsoever.20

       In the early morning hours of March 25, 2019, CPD officers again targeted the wrong
address and raided yet another home of a mother and her children who had been sound asleep
when CPD burst in. During the raid, Chicago police handcuffed the family’s eight-year-old son
and forced him to stand alone outside in freezing rain for 35 to 40 minutes while officers tore
through the family’s home.21

        On February 26, 2020, around 15 plain-clothes officers (some wearing “Ninja" masks)
broke into Sharon Lyons’s home with rifles, flashlights, and machine guns, without announcing
their identity as police. The officers pointed guns in the faces of Ms. Lyons, her three adult sons,
and her four-year-old granddaughter Lillie. One of Ms. Lyons’s adult sons is autistic and has a

16
   Tate v. City of Chicago, 2019 WL 2173802 (N.D. Ill. May 20, 2019).
17
   Bures v. City of Chicago, 1:19-cv-02040 (N.D. Ill. Mar. 26, 2019). Video footage of the raid can be viewed at
https://chicago.cbslocal.com/2019/03/25/chicago-police-wrong-raid-birthday-party-4-year-old/.
18
   Young v. City of Chicago, 1:19-cv-05312 (N.D. Ill. Aug. 6, 2019). For more information on this wrong raid, see
https://chicago.cbslocal.com/2019/11/12/innocent-woman-chicago-police-handcuffed-me-while-i-was-naked-
during-wrong-raid/.
19
   Mendez v. City of Chicago, 1:18-cv-05560 (N.D. Ill. Aug. 15, 2018). For video footage, see
https://chicago.cbslocal.com/2019/10/03/chicago-police-officers-questioned-on-video-for-lawsuit-about-raiding-
wrong-home/.
20
   Archie v. City of Chicago, 19-cv-04838 (N.D. Ill. July 19, 2019). For video footage, see
https://chicago.cbslocal.com/2019/07/19/wrong-raids-chicago-police-krystal-archie-family-federal-lawsuit/.
21
   Wilson v. City of Chicago, 1: 19-cv-03550 (N.D. Ill. May 29, 2019). For video footage, see
https://chicago.cbslocal.com/2019/05/28/another-family-says-chicago-police-pointed-guns-at-children-during-raid-
handcuffed-8-year-old/.
                                                        6
     Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 8 of 15 PageID #:7890




learning disability. He cried and became hysterical when the officers pointed guns at him
because he did not understand what was happening. The search ultimately yielded no arrests and
no contraband. The officers left Ms. Lyons’ home with a broken door and locks, leaving her
family vulnerable to crime.22

        A day later, another group of mostly plain-clothed officers used a battering ram to break
into the home and conduct a night-time raid of an innocent Iraqi American/Latinx family.
Officers pointed guns at a 70-year-old grandmother and her 4-year-old granddaughter in her lap,
as the grandmother was reciting her night-time prayers before bed. When the little girl’s mother
went toward the room to check on her daughter, an officer turned and pointed the barrel of his
long gun within a foot of her mother’s face. The officers cursed and shouted at the family as they
held them at gunpoint for ten minutes. As the officers continued to train their guns on the
grandmother, mother, and child, other officers tore apart the family’s apartment, broke their
furniture, and made nasty comments about their home. The officers left the family shaking in
fear around one in the morning amongst the rubble of their broken belongings and broken front
door.

       Absence of accountability. This pattern of poorly substantiated search warrants, raids of
incorrect residential addresses, excessive use of force, and property destruction during the
execution of warrants is not a recent development; it has been going on for decades.23 CBS
analysis of CPD data paints a portrait of police impunity. For example, the twelve officers who

22
   Lyons v. City of Chicago, 1:20-cv-03412 (N.D. Ill. Jun. 11, 2020). For video footage, see
https://chicago.cbslocal.com/they-had-the-guns-pointed-at-me-another-chicago-family-wrongly-raided-just-1-
month-after-police-created-policy-to-stop-bad-raids/.
23
   See, e.g., Jacobs v. City of Chicago, 215 F. 3d 758 (7th Cir. 2000) (CPD officers conducted search of apartment in
multi-unit building pursuant to a warrant that incorrectly identified building as a single family residence; officers
detained one of the apartment residents for three hours during a search of his apartment for alleged drug activity,
without having probable cause to know that resident was involved in the drug activity); Cooper v. Dailey, 2010 WL
1415986 (N.D. Ill. March 31, 2010) (CPD officers searched apartment with canine units despite awareness that
targets of the search warrant, based on anonymous tip, were not present and the residents did not know anyone by
that name); Draine v. Bauman, 708 F. Supp. 2d 693 (N.D. Ill. April 16, 2010) (CPD officers broke into a
homeowner's residence using a battering ram, ransacked the home and stole numerous items, and left it unlocked
after the search, which did not reveal evidence of a crime; the officer procuring the search warrant relied on the
statement of an unidentified person, who was in custody in another district, who claimed to have bought drugs for
more than a year from a person, whose real name he did not know, and from a house whose address he could not
specify); Leon v. City of Chicago, 2011 WL 4738532 (N.D. Ill. Oct. 3, 2011) (CPD officers obtained a warrant to
search the residence of plaintiff’s next-door neighbor, but searched plaintiff’s home instead; used a sledgehammer to
breach the rear door of plaintiff’s residence, drew guns and pointed them at the family’s children, and ransacked the
apartment before realizing they were in the incorrect home and departing); Guzman v. City of Chicago, 689 F. 3d
740 (7th Cir. 2012) CPD officer failed to call off search, once he learned that house was not single-family residence,
as described in warrant, in that it contained a real estate office, it was not possible to get to the rest of the house from
office, and there was a separate door for the first-floor apartment (where the target of the search lived); officer
violated the second-floor resident’s Fourth Amendment rights by forcing open the second-floor apartment door with
a crowbar, entering with guns drawn, and forcing the pregnant resident, who was not the intended target of the
search, to lie down on the floor).
                                                             7
     Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 9 of 15 PageID #:7891




authored the most affidavits in support of the search warrants that resulted in negative raids
between 2016 and 2019 amassed 446 misconduct complaints. Of those complaints, 118 were for
illegal searches. Only two of those 118 complaints were sustained and resulted in minimal
discipline—a single day suspension and a reprimand. The same twelve officers responsible for
the most negative raids accumulated 88 brutality complaints. None led to any discipline by CPD.
To date, CPD has failed to discipline any officer for their conduct during any of the abusive raids
reported by CBS.24

        Deficiencies in CPD’s search warrant policy. In an apparent response to the damning
publicity generated by the CBS investigation and repeated civil right lawsuits, CPD revised its
search warrant policy in early January 2020 to include language related to the treatment of
children and the use of body cameras when executing search warrants.25 However, these
revisions fail to cure the deficiencies in the prior policies. CPD added 19 words to its warrants
policy with respect to police interactions with children, requiring officers in the presence of
children to “maintain a sensitive approach and use due care to safeguard the emotional and
physical well-being to minimize trauma.”26 The revisions offer vague guidance at best; they fail
to require or prohibit any particular conduct such as refraining from pointing weapons at young
children.

        Deficiencies in CPD’s new search warrant training. The Department also provided an
updated search warrant training to officers in January and February 2020.27 While the training is
a step in the right direction, it remains inadequate with respect to safeguarding children from
unnecessary trauma. The training also fails to emphasize the critical nature of adhering
stringently to the body camera policy. Equally problematic, the policy defines “safety” primarily
in terms of officer wellness, as opposed to the safety of the people (often children) who are living
with or in close proximity to the target of a warrant.

        Failure to measure up to other departments’ policies nationwide regarding officer
interaction with children. CPD’s policy regarding youth interactions falls short of policies in
other cities, as well as those advocated by the International Association of Chiefs of Police
(IACP). This is especially the case with respect to circumstances involving the arrest of a parent
in a child’s presence, a situation particularly likely to inflict lasting psychological trauma.

24
   See Dave Savini, Samah Assad, Michele Youngerman, Another Chicago Family Wrongly Raided, just 1 Month
after Police Created Policy to Stop Bad Raids, (July 17, 2020) at https://chicago.cbslocal.com/they-had-the-guns-
pointed-at-me-another-chicago-family-wrongly-raided-just-1-month-after-police-created-policy-to-stop-bad-raids/;
Dave Savini, Samah Assad, Michele Youngerman, Rebecca McCann, [Un]warranted (May 18, 2020), at
https://storymaps.arcgis.com/stories/63ce5770e1ed43bea99d1d8274b94f91.
25
   Chicago Police Department Special Order S04-19, Search Warrants, Jan. 3, 2020, available at
http://directives.chicagopolice.org/directives/data/a7a57be2-12a76ce1-24512-a76c-e6f5e256f0ef4e84.pdf?hl=true.
26
   Id. at 9.
27
   “Chicago Police Departments and Search Warrants in the 21st Century: Protecting You by Training You.”
                                                        8
 Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 10 of 15 PageID #:7892




        For example, San Francisco’s police department issued a General Order specifically
addressing officer interactions with children when arresting a parent, which requires officers to
be aware of items that may suggest the presence of children when entering a home and give
parents opportunities to reassure children and explain what is happening.28 Indianapolis’s policy
outlines detailed protocol for potential interactions with social services agencies like Child
Protective Services at the scene of a search or arrest, geared toward minimizing trauma resulting
from these types of police interactions.29 In Connecticut, Manchester and Waterbury police use
the Responding to Children of Arrested Parents Together (REACT) model, which seeks to
minimize traumatic stress in children, provides training and resources for law enforcement, and
improves collaboration between law enforcement, mental health, and child welfare systems to
more effectively deliver services to children in cases where parents are arrested.30 The IACP
recommends that departments nationwide implement specific policies to improve interagency
coordination, officer training, pre-arrest planning, documentation, and follow-up to minimize
trauma to children following a parent’s arrest.31 Strategies for Youth, a national policy and
training organization focusing on improving interactions between police and youth, recommends
that officers utilize a developmentally-appropriate, trauma-informed approach when interacting
with children by considering the children’s age, the reason for the search or the parent’s arrest,
and the children’s emotional response.32

Necessary Remedies

        CPD has failed to embrace the spirit and guiding principles of the Decree. To remedy
this, we demand that CPD ban the use of no-knock warrants. In addition, CPD must:
        o modify its policies, training, and supervisory practices for obtaining and executing
           residential search warrants;


28
   San Francisco Police Department General Order, Children of Arrested Parents (May 7, 2014). Also in California,
Fresno’s police department created a Children Exposed to Domestic Violence team, designed to provide services
that go beyond those typically provided by patrol, such as developing a connection to the family, identifying needs
and providing referrals to services. The Fresno department also implements policies aimed specifically at mitigating
the trauma of exposure to parental arrest.
29
   Indianapolis Metropolitan Police Department General Order 1.18, Child in Need of Services (CHINS) (Jan. 1,
2007).
30
   Manchester Police Department Policy, Chapter 9, Section 12, Mentally Ill or Gravely Disabled Individuals, Crisis
Intervention Model Team (CIT), and REACT Model (December 2013. For a longer discussion of model practices
for law enforcement agencies when arresting parents in the presence of children, see Lisa H. Thurau, First, Do No
Harm: Model Policies for Law Enforcement Agencies When Arresting Parents in the Presence of Children, USDOJ
Office of Justice Programs Diagnostic Center.
31
   International Association of Chiefs of Police Report, Safeguarding Children of Arrested Parents (August 2014).
See also Connecticut Center for Effective Practice, A Collaborative Model to Support Children Following a
Caregiver’s Arrest: Responding to Children of Arrested Parents Together (REACT), September 2012.
32
   Strategies for Youth Protocol Recommendations, available at https://strategiesforyouth.org/sitefiles/wp-
content/uploads/2012/09/First_Do_No_Harm_Report.pdf.
                                                         9
Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 11 of 15 PageID #:7893




       o record and publish additional data about each warrant and its execution;
       o hold officers and supervisors who violate these policies strictly accountable for their
         conduct, including through discipline and/or termination; and
       o subject these practices to close monitoring by the Independent Monitor, Attorney
         General, and Coalition.

        Search warrant policy and training. CPD must modify its search warrant policy and
training to improve the accuracy of residential search warrants and raids, ensure
developmentally-informed interactions with children to minimize trauma, and increase
accountability for officers. We demand that the City immediately begin work with the Coalition
to:
    (1) Implement best-practices training for officers charged with investigating and executing
        warrants.
    (2) Require affiants to perform limited surveillance of the target address and apartment
        number in order to verify that the target’s address and apartment number provided by the
        informant are accurate and current.
    (3) Prohibit officer affiants from relying solely on informants’ representations of the target’s
        address and apartment number and require officers to independently verify and
        corroborate this information with at least one additional, non-informant source.
    (4) Require affiants to use CPD’s Accurint account to check the address and apartment
        number provided by the informant.
    (5) Require affiants to report in their applications for search warrants:
                i)      the specific, independent investigation and limited surveillance that the
                        affiant undertook to verify that the address and apartment number given
                        by the informant are accurate and current, and
                ii)     whether the affiant actually verified the address and apartment number
                        given by the informant.
    (6) Require supervisory approval of all complaints for search warrants before they are
        submitted to the State’s Attorney and Court.
    (7) Before approving a complaint for search warrant, require the CPD unit supervisor to
        ascertain:
                i)      the specific, independent investigation and limited surveillance that the
                        affiant undertook to verify that the target’s address and apartment number
                        given by the informant are accurate and current, and
                ii)     whether the affiant actually verified the target’s address and apartment
                        number provided by the informant.

       Interactions with children. CPD must modify policies to add provisions specifically
geared toward safeguarding children from trauma, including the following:

                                                 10
Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 12 of 15 PageID #:7894




   (1) Require officers, before presenting an application for a residential search warrant to an
       issuing judge, to conduct a reasonable investigation to determine whether children reside
       in the home and when they are least likely to be present and to document this in their
       application to the judge.
   (2) Require officers executing a search warrant to make reasonable efforts to determine ex
       ante whether the subject of the search or arrest has children and whether they will be
       present.
   (3) Require officers responding to a dispatch call to request that the dispatcher inquire and
       inform whether children are present on the scene.
   (4) Require officers, when entering a residence in order to execute a search or arrest warrant,
       to inquire promptly whether children are in the residence and where they may be found.
   (5) Require officers executing a search warrant in a residence where children reside to plan
       the method of entry in a manner that is least likely to traumatize children. Require
       officers to select mechanisms of force and developmentally-appropriate language that are
       least likely to traumatize children physically and psychologically.
   (6) Prohibit officers from pointing firearms at, handcuffing, or restraining young children.
   (7) Prohibit officers from pointing firearms at, handcuffing, or restraining parents or close
       relatives of children in the children’s presence, barring exceptional circumstances in
       which there is an imminent risk of death or great bodily harm.
   (8) Prohibit officers from cursing, threatening, name-calling, mocking, making jokes and
       sarcastic comments, using disdainful tones, and using other derogatory or dehumanizing
       language when executing a residential search warrant, especially in the presence of
       children.

        Officer training for interactions with children and youth. We demand that CPD
implement a training program for both new recruits and in-service officers specifically geared
toward interactions with children, including on the policies highlighted above. This training
should educate officers about implementing developmentally-appropriate, trauma-informed
approaches for all interactions with children and youth, including tactics for recognizing trauma
symptoms and acknowledging the role trauma plays in the lives of children and youths. Training
should include members of interagency teams, with the objective of enabling all members of
interagency teams who may interact with children to understand the impact of trauma on brain
development and behavior; the importance of recognizing and responding appropriately to
traumatized behaviors; the practice of de-escalation skills to avoid escalating interactions and
traumatizing children, youth and family members; and the ways that history, race and gender
affect community perceptions of police in Chicago.

        Policies specifically addressing protocol for officer interaction with children when
arresting a parent. We demand that CPD work with the Coalition to develop and implement a
policy that directly address officer interaction with children when arresting a parent. The policy
                                                  11
Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 13 of 15 PageID #:7895




should be targeted toward minimizing trauma to children resulting from the arrest of the parent.
The policy must include the following provisions:
   (1) Require officers to employ a developmentally-appropriate, trauma-informed approach
       when interacting with children while arresting a parent.
   (2) Require officers to make the arrest of a parent or caretaker, including handcuffing and
       questioning, in a location away from the child’s sight and hearing, unless doing so would
       create an imminent threat to the safety of others.
   (3) Require officers to give children a chance to speak with arrested parents, give parents the
       opportunity to explain and reassure their children, or offer children an age-appropriate
       explanation of what is happening to the parent, , unless doing so would create an
       imminent threat to the safety of others.
   (4) Prohibit officers from interrogating or questioning children during home raids, barring
       exceptional circumstances in which asking a child a few limited questions is necessary to
       protect the safety of the people present in the home.
   (5) Require officers to make arrangements for the care of dependent children subsequent to
       the parent’s arrest, consistent with the parent’s or caretaker’s direction, unless officers
       have probable cause to believe that the children are abused or neglected. If so, officers
       should call for the assistance of DCFS.
   (6) Prohibit officers from leaving the scene of an arrest until children are in the care of an
       appropriate caregiver. When a child is not present but the arrested parent is responsible
       for his or her care, the officer must allow the arrested parent to make arrangements for
       the care of his or her child.
   (7) Following a parental arrest, require officers to, where possible, provide referrals to child,
       family and youth services to help mitigate potential subsequent trauma.

        Policies requiring comprehensive tracking and monitoring of search and arrest warrant
data. CPD must implement rigorous documentation requirements for the execution of search and
arrest warrants and maintain a database regarding the same. This will allow for comprehensive
and accurate data regarding the reasons for negative search warrants, the officers most frequently
involved in negative search warrants, and the geographic areas where negative warrants are most
frequently executed. CPD must also report this data to the Monitor to ensure accountability and
compliance with the Consent Decree.
    (1) Require officers to document and track “negative” search warrants (e.g., that the target
        was not present or did not reside there) and supervisors to assess and document with the
        affiant officer the reasons for the negative result.
    (2) Require CPD to maintain records of which officers conducted negative warrants, in order
        to track individual officers and informants with repeated negative warrants and take
        appropriate remedial and/or disciplinary actions.
    (3) Require officers who execute residential search warrants to prepare a damage report prior
        to departing the premises in order to document all property that officers damaged during
                                                  12
 Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 14 of 15 PageID #:7896




             the course of entering and searching the residence. Hold CPD officers accountable for
             immediately securing the home subsequent to the search and repairing any resulting
             damage.
       (4)   Require all officers to wear and activate body cameras when executing a residential
             search or arrest warrant. All officers conducting law enforcement-related activities or
             who are reasonably expected to have law enforcement-related contact with civilians must
             be issued body-worn cameras.33 There should be no exemptions from the body-worn
             camera mandate, and there should be strict discipline, including a permanent bar from the
             participation in the execution of search warrants, for every officer who fails to activate
             his or her camera before entry or deactivates his or her camera without permission from a
             supervisor at any point before the end of the entire encounter.
       (5)   In the event of parental arrest, require officers to provide documentation of the arrestee’s
             children and their subsequent care arrangements in the arrest report. The documentation
             shall include at minimum: the identity, age, and biographical information of the child
             involved (whether or not present); any special need (such as medical or mental health
             conditions); the identities, addresses, and contact information for any actual or potential
             caregivers; names and contact information of any representatives from child welfare
             service agencies or other partner organizations involved in the incident; the final
             placement determination for the child; and any information that indicates the need for
             follow-up to ensure the child’s future safety and well-being.
       (6)   Improve documentation requirements regarding children. Require officers who conduct a
             residential search or make an arrest in a residence to note in the incident/arrest report the
             existence of a child, whether present or not. Require CPD to track and compile data
             regarding the number of children affected by a parent’s arrest and where they were
             subsequently placed.
       (7)   Require CPD to provide documents, data, and video footage that relate to the planning
             and execution of each residential warrant to the Monitor, the Attorney General, and the
             Coalition to enable them to monitor CPD use of force and treatment of children and their
             caretakers in CPD raids of people’s homes. Annually, require CPD to map the locations
             of all executed warrants, including the location of negative warrants.

         As is all too clear from the worldwide protests following continued unjustified killings of
Black people by police, including the shooting of Breonna Taylor in her home in Louisville
following a raid that bears striking similarities to raids in Chicago documented throughout this
letter, the costs of doing nothing are unconscionable. Superintendent Brown announced that he
recognized ongoing deficiencies in CPD policies, practices, and monitoring that have led to these
wrong raids, and welcomed the opportunity to work with the community to improve. Please let
us know when we can meet to discuss the implementation of these remedies.

33
     See BWC Policy Statement, ACLU (Mar. 6, 2020).
                                                      13
Case: 1:17-cv-06260 Document #: 924-2 Filed: 01/13/21 Page 15 of 15 PageID #:7897




                               Sincerely,

                               /s/ Craig B. Futterman____
                               Mandel Legal Aid Clinic
                               University of Chicago Law School

                               /s/ Sheila A. Bedi_____
                               Bluhm Legal Clinic
                               Northwestern Pritzker School of Law

                               /s/ Karen Sheley_______
                               Director,
                               ACLU of Illinois Police Practices Project

                               On behalf of the Coalition

Cc:   Maggie Hickey
      Chris Wells
      Shareese Pryor
      Alicia Weber
      Aaron Wenzloff
      Joe Ferguson




                                        14
